This is a certified question from the Court of Civil Appeals for the Tenth District under statement as follows:
"This suit was instituted by appellant, Norwich Union Indemnity Company against Mrs. Homer Smith and her two minor daughters to set aside an award of compensation which had been made to them by the Industrial Accident Board on account of the death of Homer Smith, the husband of Mrs. Smith and father of her two minor daughters. The petition as filed by appellant to set aside said award alleged that the two daughters were minors, and all the defendants were cited as required by law. The attorney for Mrs. Smith suggested to the trial court that two of the defendants were minors and that they did not have any legally appointed guardian, and suggested to the court that an attorney ad litem should be appointed to represent said minors. The trial court appointed Jos. W. Hale, Esq., an attorney at the Waco bar, to represent the two minors, and thereafter he and the attorney for Mrs. Smith filed a joint answer and cross action, seeking a judgment against the insurance company by reason of the death of Homer Smith, which they claimed was occasioned by a compensable injury which they alleged he had received.
"The cause was tried to a jury and resulted in a verdict being rendered for Mrs. Smith and her two daughters against the insurance company for a total sum of $5,761.51. One-half thereof, or $2,880.70, was apportioned to Mrs. Smith and one-fourth thereof, to-wit, $1,440.35, was awarded to each of the two minor daughters, which was the same amount that had been awarded by the Industrial Accident Board. The trial court taxed as part of the costs of the suit, to be paid by appellant, $350.00 as an attorney's fee for Joseph W. Hale, Esq., who had been appointed by the court as attorney ad litem for said minors. Appellant has assigned error to the action of the trial court in awarding the attorney's fee.
"The cause has been submitted in this court and is now under consideration, and there is a difference of opinion between the members of this court as to whether an attorney appointed to represent minors in a suit brought by an insurance company to set aside an award which has been made to them by the Industrial Accident Board, is entitled to have his attorney's fees taxed as part of the costs, where, as in this case, he recovers a substantial amount for the minors to be paid by the insurance company. The only time this question, so far as we have been able to find, has been before the court was in the case of Consolidated Underwriters v. Saxon, 250 S.W. 447, where an attorney's fee of $50.00 was approved. This case was reformed *Page 106 
and affirmed by the Supreme Court (265 S.W. 143), but the question of attorney's fees is not discussed in the opinion as rendered by the Supreme Court. By reason of the importance of the question involved, and because of the difference in opinion between the members of this court as to whether the attorney's fee was a proper item to be taxed as costs against the insurance company, appellant, we certify to the Supreme Court for its determination upon the facts hereinbefore set out, the following question:"
The question certified is:
"Did the trial court err in taxing as part of the costs to be paid by appellant, Norwich Union Indemnity Company, a reasonable attorney's fee for the attorney ad litem who had been appointed to represent said minors in this suit?"
Art. 2159, Rev. Civ. Stats., 1925, is:
"When a minor, lunatic, idiot, or a con compos mentis may be a defendant to a suit, and such minor, lunatic, idiot, or person non compos mentis, has no guardian within the State, the court shall appoint a guardian ad litem for such person for the purpose of defending the suit, and allow him a reasonable fee for his services, to be taxed as a part of the costs."
Mrs. Smith and her two minor daughters had secured an award of compensation against appellant before the Industrial Accident Board This compensation had been fixed by the award in a manner provided by statute, and this suit was filed by appellant for the purpose of setting aside this award and securing relief from the obligation of paying the compensation fixed thereby. This being the purpose of the suit, the minors were defendants in contemplation of this article Under its provisions, the court was required to appoint a guardian ad litem for the minor defendants "and allow him a reasonable fee for his services, to be taxed as part of the costs." On trial the minor defendants were successful in defeating appellant's efforts to set aside the award of the Industrial Accident Board, and by the provisions of Art. 2056 were entitled to recover of their adversary all costs incurred in the suit. The fact that the minors have obtained an award for a substantial amount before the Industrial Accident Board furnished the court no reason for denying judgment against their adversary for costs incurred in their behalf by the appointment and services of the guardian ad litem. In this case recovery of the amount awarded was necessary to the recovery of a reasonable attorney's fee as part of the costs. Had the amount of their recovery been less than it was, they would not have been entitled to recover *Page 107 
this, nor any other item of costs in the case. It was the substantial amount of the recovery had that gave them their right to have judgment against appellant for this item of costs. Secs. 7c and 7d of Art. 8306 make no reference and are not applicable to the question of costs or reasonable fees of guardians ad litem in suits against minors. While our Workmen's Compensation Act fixes the amount to be paid claimants and provides for the payment of fees to attorneys representing claimants before the Industrial Accident Board, it does not purport to modify or repeal the general statutes of this State in regard to costs of court in case litigation should result from a refusal to abide by an award of the Board. We are of opinion that the courts are not warranted in ascribing to the legislature an intention to ingraft upon Art. 2159 an exception which would relieve the trial court of the duty to either appoint a guardian ad litem or to allow a reasonable attorney's fee as costs.
We agree with the holding of the Court of Civil Appeals in the case of Consolidated Underwriters v. Saxon, cited in the foregoing statement on this question, and recommend that the question certified be answered in the negative.
The opinion of the Commission of Appeals answering certified questions is adopted, and ordered certified.
C. M. Cureton, Chief Justice.